tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c aug se t ep ral tz uniform issue list rrrkekkkk k kkk kkk kh rkkk rrkrekekkaakk kk kkk legend taxpayer a ira x amount a kkkkkkkhk keh kk ke account no maintained by kkkkkhkk kkk on behalf of rerkkkkk kk hhh dollar_figure kak ’ financial_institution a rkkkk kk kkhkkkkhhk kkk calalalalalalalel keakkkre wena eee financial_institution b rr krkkkkkk kkkhkekkkk kkkhkkk kkk financial advisora weekeaee jee acvisofs llc ke rrkkkkk khhhkhk kkkkkkhkke thkkkik kk kikik khkkk ’ date date kakk k kkk kea kk kkk dear kk kkkkkk this is in response to your request dated as supplemented by correspondence dated in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page taxpayer a age represents that he received a distribution from ira x of amount a taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to the error of financial_institution b taxpayer a further represents that amount a has not been used for any other purpose taxpayer a maintains ira x with financial_institution a in taxpayer a held several consultations with his financial advisor financial advisor a regarding current interest rates in his individual_retirement_account ira x financial advisor a advised taxpayer a to roll over funds in his ira into another ira with higher interest rates taxpayer a decided to roll over a portion of ira x into a local credit_union offering higher interest rates financial advisor a instructed taxpayer a that he had to complete the rollover within days of receiving the funds acting upon financial advisor a’s instructions taxpayer a received amount a from financial_institution a in the form of a check on date and went to financial_institution b the next day date intending to make a deposit into another ira account taxpayer a did not have any taxes withheld from amount a at the time taxpayer a represents that on entering financial_institution b he explained to the bank clerk that he wanted to open an ira cd paying a certain interest rate with amount a the bank clerk completed the application form for taxpayer a handwriting all the required terms of the form however the bank clerk failed to mark a small box that would indicate that the account be opened as an ira rather than a non-ira once the bank clerk completed the application form the bank clerk offered the form to taxpayer a for his signature relying on the bank clerk’s expertise taxpayer a signed the form made the deposit and left financial_institution b believing that an ira account had been opened to receive the deposit taxpayer a did not realize an error had been made until he received a 1099-int form for the _ tax_year indicating that the check had been deposited into a non-ira instead of an ira based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount a contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by an error of financial_institution b therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code rae’ no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact jat please address all correspondence to se t ep ra t id sincerely yours dn achat by d ittlejohn manager onzell employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
